Citation Nr: 1541463	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for seasonal allergic rhinitis.

2.  Entitlement to service connection for seasonal allergic rhinitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from January 1981 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.

The Virtual VBMS paperless claims processing system was reviewed.  

The issue of entitlement to service connection for seasonal allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied the claim of service connection for seasonal allergic rhinitis (claimed as asthma).

2.  The evidence received since the October 2001 rating decision relates to unsubstantiated facts in the previously denied claim; and raises a reasonable possibility of substantiating the claim for service connection for seasonal allergic rhinitis.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service connection for seasonal allergic rhinitis is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for seasonal allergic rhinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for seasonal allergic rhinitis was originally denied by a rating decision dating in October 2001.  The Veteran was notified in a letter dated in October 2001.  The basis for the original denial was a lack of a permanent disorder, the Veteran's seasonal allergies were found to be an acute disorder.  Moreover the RO denied the claim because the Veteran had allergies prior to service and there was no evidence that the allergies worsened beyond the natural progression while the Veteran was in service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a claim to reopen in October 2010.  The Veteran was notified that a previous denial was based on a lack of a permanent residual or chronic disability.  The evidence added to the record since that denial included an opinion by a VA examiner, various internet documents supporting the Veteran's contentions, and a statement by the Veteran noting his pre-service allergy condition, his in-service allergy complaints, and his post-service allergy condition.  The Board has carefully reviewed the newly submitted evidence and found the evidence to be both new and material.  More specifically, the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for seasonal allergic rhinitis.  The evidence provided information regarding a link between the Veteran's seasonal allergic rhinitis and his active duty service.

As the newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for seasonal allergic rhinitis is granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for seasonal allergic rhinitis, is reopened, and granted to that extent.


REMAND

The Veteran contends that his seasonal allergic rhinitis is related to his active duty service.  Further development is required with regard to this claim.

In a statement received in July 2014, the Veteran noted that his pre-service allergies, in-service problems with allergies, and post-service problems with allergies.  In addition a February 2014 VA examination noted that the Veteran's exertional asthma pre-existed service and was not aggravated.  The February 2014 VA examiner, however, failed to note the Veteran's various complaints of respiratory conditions both in-service and post-service and failed to provide a direct service connection opinion.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's seasonal allergic rhinitis; in particular, whether the Veteran's seasonal allergic rhinitis is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the noted diagnosis of seasonal allergic rhinitis and the Veteran's contentions that his seasonal allergic rhinitis is related to his active duty service.

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's seasonal allergic rhinitis is related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's seasonal allergic rhinitis without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


